Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are all the claims pending in the application. 
Claims 1-3, 5-8, 11-13, 15-17, 19, and 20 are amended.
Claims 1-20 are rejected.
The following is a Final Office Action in response to amendments and remarks filed May 25, 2022.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 101 rejections, the rejections are withdrawn because the claims as amended integrate the abstract idea into a practical application.  That is, Examiner finds the claims recite an abstract idea under Step 2A Prong 1 (i.e. assessing an applicant's performance during an interview).  Examiner further finds, under Step 2A Prong 2, the additional elements of utilizing responses to train the machine learning model, when considered in combination with the rest of the limitations, reflects a practical application (i.e. an improvement in automated candidate interviewing), see MPEP 2106.05(a).  Accordingly, the 101 rejections are withdrawn.

Regarding the 102 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new 103 rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 8, 12-16, 18, and 19 rejected under 35 U.S.C. 103 as being unpatentable over Wu, US Pub. No. 2018/0150739, herein referred to as "Wu" further in view of Arslan, US Pub. No. 2016/0118050, herein referred to as "Arslan".
Regarding claim 1, Wu teaches:
at least one processing platform comprising a plurality of processing devices; the at least one processing platform being configured (server and client computing devices, e.g. Fig. 1B and ¶[0074]):
to retrieve information regarding a candidate from a plurality of sources (collects candidate answer including video, voice, text, etc. ¶¶[0076], [0151] and Figs. 2 and 4A);
to analyze the information regarding the candidate using one or more machine learning models (candidate's answer is analyzed using multiple class vector support machine trained utilizing word ngrams, ¶[0152] and Fig. 4A; see also ¶[0146] discussing machine learning);
to generate a plurality of questions for the candidate based on the analysis (provides candidates with questions, ¶[0166], based on analysis of their answers, ¶¶[0161]-[0162] and Fig. 4A.  Please note, Xu teaches the question is presented to the user via a user interface, ¶[0075] and Fig. 2.  Thus Xu teaches generating the questions (i.e. generating them in the user interface); see also e.g. ¶¶[0133]-[0134], ¶¶[0140]-[0143] discussing question generation.  Further, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches generating a plurality of questions. 
to receive and analyze a plurality of natural language responses to the plurality of questions from the candidate (collects and analyzes candidate's answer, ¶¶[0151]-[0152] and Fig. 4A; see also e.g. ¶¶[0088]-[0089], [0145], [0154] noting answers are provided in natural language.  Please note, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches receiving and analyzing a plurality of responses);
to compute a plurality of confidence scores for the plurality of natural language responses using the one or more machine learning models (determines relevance scores of candidate answers, e.g. ¶¶[0084]-[0085], [0095], [0155]-[0156] and Fig. 4A; see also e.g. ¶¶[0109], [0152] noting candidates' answers are analyzed using a trained vector support machine);
and to provide the plurality of questions and the plurality of confidence scores to a user via a user interface (provides questions to candidates, ¶¶[0075], [0166] and provides generated scores to interviewer, ¶[0170] and Fig. 4A; see also ¶[0071] and Fig. 1 discussing candidate and interviewer computer devices and ¶¶[0116], [0162] discussing interviewer selecting questions);  
and wherein at least one of the confidence scores of the plurality of confidence scores is representative of the one or more other speech patterns (scores emotional state of the user, ¶[0101]; based on analyzing speech, ¶¶[0079]-[0080]).
However Wu does not teach but Arslan does teach:
wherein receiving and analyzing includes utilizing the responses to the plurality of questions as input to train the one or more machine learning models to enable identification of a baseline speech pattern for the candidate (creates a personal standard speech style, ¶[0057]; see also ¶[0024] discussing recording individual's conversations; and ¶[0049] discussing using individual's speech as training data); 
wherein computing a plurality of confidence scores includes identifying one or more other speech patterns for the candidate different from the baseline speech pattern (detects non-standard speech style by comparing a new speech with standard speech style, ¶¶[0041], [0059]).
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu with speech analysis of Arslan because Wu explicitly suggests analyzing speech to determine emotional states, e.g. ¶¶[0080], [0101], see MPEP 2143.I.G.
Regarding claim 2, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
wherein the at least one processing platform is further configured to use natural language processing techniques to analyze the plurality of natural language responses (analyzes candidate's answer by analyzing natural language, ¶¶[0089], [0154]; see also ¶[0060] discussing natural language processing).  
Regarding claim 8, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
wherein the at least one processing platform is configured to generate the plurality of questions for the candidate based on data from a knowledge base (generates questions using knowledge sources like textbooks, articles, and/or coding websites, e.g. ¶¶[0133], [0140]).  
Regarding claim 12, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
wherein the at least one processing platform is further configured to generate one or more additional questions for the candidate based at least on one or more of the plurality of natural language responses (provides candidates with questions, ¶[0166], based on their answers, ¶¶[0161]-[0162] and Fig. 4A.  Please note, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches generating a plurality of questions.  Further, Xu teaches the question is presented to the user via a user interface, ¶[0075] and Fig. 2.  Thus Xu teaches generating the questions (i.e. generating them in the user interface); see also e.g. ¶¶[0133]-[0134], ¶¶[0140]-[0143] discussing question generation).
Regarding claim 13, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
wherein the at least one processing platform is further configured to modify one or more of the plurality of questions based at least on one or more of the plurality of natural language responses (changes difficulty level of question based on previous answer, ¶[0161] and Fig. 4A).  
Regarding claim 14, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
wherein computing the plurality of confidence scores for the plurality of natural language responses is performed in real-time (Xu teaches a chatbot that determines a relevance score when responding to user, ¶[0069], and the chatbot replies in real-time, ¶[0077].  Thus Xu teaches determining relevance scores in real-time).  
Regarding claim 15, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
wherein the at least one processing platform is further configured to rank the plurality of confidence scores for the plurality of natural language responses (ranks answers' relevance scores, ¶¶[0095]-[0099].  Please note, any scoring of the answers would also be within the scope "ranking" because the scores would provide a rank).  

Regarding claim 16, Wu teaches:
retrieving information regarding a candidate from a plurality of sources (collects candidate answer including video, voice, text, etc. ¶¶[0076], [0151] and Figs. 2 and 4A);
analyzing the information regarding the candidate using one or more machine learning models (candidate's answer is analyzed using multiple class vector support machine trained utilizing word ngrams, ¶[0152] and Fig. 4A; see also ¶[0146] discussing machine learning);
generating a plurality of questions for the candidate based on the analysis (provides candidates with questions, ¶[0166], based on analysis of their answers, ¶¶[0161]-[0162] and Fig. 4A.  Please note, Xu teaches the question is presented to the user via a user interface, ¶[0075] and Fig. 2.  Thus Xu teaches generating the questions (i.e. generating them in the user interface); see also e.g. ¶¶[0133]-[0134], ¶¶[0140]-[0143] discussing question generation.  Further, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches generating a plurality of questions. 
receiving and analyzing a plurality of natural language responses to the plurality of questions from the candidate (collects and analyzes candidate's answer, ¶¶[0151]-[0152] and Fig. 4A; see also e.g. ¶¶[0088]-[0089], [0145], [0154] noting answers are provided in natural language.  Please note, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches receiving and analyzing a plurality of responses);
computing a plurality of confidence scores for the plurality of natural language responses using the one or more machine learning models (determines relevance scores of candidate answers, e.g. ¶¶[0084]-[0085], [0095], [0155]-[0156] and Fig. 4A; see also e.g. ¶¶[0109], [0152] noting candidates' answers are analyzed using a trained vector support machine);
and providing the plurality of questions and the plurality of confidence scores to a user via a user interface (provides questions to candidates, ¶¶[0075], [0166] and provides generated scores to interviewer, ¶[0170] and Fig. 4A; see also ¶[0071] and Fig. 1 discussing candidate and interviewer computer devices and ¶¶[0116], [0162] discussing interviewer selecting questions)
wherein at least one of the confidence scores of the plurality of confidence scores is representative of the one or more other speech patterns (scores emotional state of the user, ¶[0101]; based on analyzing speech, ¶¶[0079]-[0080]).
and wherein the method is performed by at least one processing platform comprising at least one processing device comprising a processor coupled to a memory (processor and memory, e.g. ¶¶[0004], [0174], [0176], [0179])
However Wu does not teach but Arslan does teach:
wherein receiving and analyzing includes utilizing the responses to the plurality of questions as input to train the one or more machine learning models to enable identification of a baseline speech pattern for the candidate (creates a personal standard speech style, ¶[0057]; see also ¶[0024] discussing recording individual's conversations; and ¶[0049] discussing using individual's speech as training data); 
wherein computing a plurality of confidence scores includes identifying one or more other speech patterns for the candidate different from the baseline speech pattern (detects non-standard speech style by comparing a new speech with standard speech style, ¶¶[0041], [0059]).
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu with speech analysis of Arslan because Wu explicitly suggests analyzing speech to determine emotional states, e.g. ¶¶[0080], [0101], see MPEP 2143.I.G.  
Regarding claim 18, the combination of Wu and Arslan teaches all the limitations of claim 1 and further Wu teaches:
generating one or more additional questions for the candidate based at least on one or more of the plurality of natural language responses (provides candidates with questions, ¶[0166], based on their answers, ¶¶[0161]-[0162] and Fig. 4A.  Please note, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches generating a plurality of questions.  Further, Xu teaches the question is presented to the user via a user interface, ¶[0075] and Fig. 2.  Thus Xu teaches generating the questions (i.e. generating them in the user interface); see also e.g. ¶¶[0133]-[0134], ¶¶[0140]-[0143] discussing question generation).

Regarding claim 19, Wu teaches:
a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, wherein the program code when executed by at least one processing platform causes said at least one 15processing platform (memory storing instructions executed by a processor, e.g. ¶¶[0004], [0179]):
to retrieve information regarding a candidate from a plurality of sources (collects candidate answer including video, voice, text, etc. ¶¶[0076], [0151] and Figs. 2 and 4A);
to analyze the information regarding the candidate using one or more machine learning models (candidate's answer is analyzed using multiple class vector support machine trained utilizing word ngrams, ¶[0152] and Fig. 4A; see also ¶[0146] discussing machine learning);
to generate a plurality of questions for the candidate based on the analysis (provides candidates with questions, ¶[0166], based on analysis of their answers, ¶¶[0161]-[0162] and Fig. 4A.  Please note, Xu teaches the question is presented to the user via a user interface, ¶[0075] and Fig. 2.  Thus Xu teaches generating the questions (i.e. generating them in the user interface); see also e.g. ¶¶[0133]-[0134], ¶¶[0140]-[0143] discussing question generation.  Further, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches generating a plurality of questions. 
to receive and analyze a plurality of natural language responses to the plurality of questions from the candidate (collects and analyzes candidate's answer, ¶¶[0151]-[0152] and Fig. 4A; see also e.g. ¶¶[0088]-[0089], [0145], [0154] noting answers are provided in natural language.  Please note, Fig. 4A shows the process as iterative or cyclical, thus Xu teaches receiving and analyzing a plurality of responses);
to compute a plurality of confidence scores for the plurality of natural language responses using the one or more machine learning models (determines relevance scores of candidate answers, e.g. ¶¶[0084]-[0085], [0095], [0155]-[0156] and Fig. 4A; see also e.g. ¶¶[0109], [0152] noting candidates' answers are analyzed using a trained vector support machine);
and to provide the plurality of questions and the plurality of confidence scores to a user via a user interface (provides questions to candidates, ¶¶[0075], [0166] and provides generated scores to interviewer, ¶[0170] and Fig. 4A; see also ¶[0071] and Fig. 1 discussing candidate and interviewer computer devices and ¶¶[0116], [0162] discussing interviewer selecting questions);
wherein at least one of the confidence scores of the plurality of confidence scores is representative of the one or more other speech patterns (scores emotional state of the user, ¶[0101]; based on analyzing speech, ¶¶[0079]-[0080]).
However Wu does not teach but Arslan does teach:
wherein receiving and analyzing includes utilizing the responses to the plurality of questions as input to train the one or more machine learning models to enable identification of a baseline speech pattern for the candidate (creates a personal standard speech style, ¶[0057]; see also ¶[0024] discussing recording individual's conversations; and ¶[0049] discussing using individual's speech as training data); 
wherein computing a plurality of confidence scores includes identifying one or more other speech patterns for the candidate different from the baseline speech pattern (detects non-standard speech style by comparing a new speech with standard speech style, ¶¶[0041], [0059]).
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu with speech analysis of Arslan because Wu explicitly suggests analyzing speech to determine emotional states, e.g. ¶¶[0080], [0101], see MPEP 2143.I.G.   

Claims 3-6, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Arslan in view of Liss, US Pub. No. 2018/0089627, herein referred to as "Liss". 
Regarding claim 3, the combination of Wu and Arslan teaches all the limitations of claim 1 and does not explicitly teach but Liss does teach:
wherein, in retrieving the information regarding the candidate from the plurality of sources, the at least one processing platform is configured to use one or more network crawling techniques to extract the information from one or more of the plurality of sources (uses web crawlers to retrieve candidate resumes, ¶[0033]).
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the web crawlers of Liss because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Wu teaches generating questions based on previous answers, e.g. Fig. 4A.  Liss teaches asking interview questions based on the candidates experience, e.g. ¶[0036] and Fig. 2, which was retrieved using web crawlers, ¶[0033].  One of ordinary skill would have combined the questions based on previous answers of Wu with the questions based on candidate experience of Liss to further personalize the questions to in an interview to the candidate (i.e. ensure the questions being asked are relevant to the candidate).
Regarding claim 4, the combination of Wu, Arslan and Liss teaches all the limitations of claim 3 and Liss further teaches:
wherein the one or more of plurality of sources comprise at least one of a social media platform, online publications, webpages and online databases (retrieves candidate information from job posting websites like Monster.com and LinkedIn, ¶[033]).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the web crawlers of Liss because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Wu teaches generating questions based on previous answers, e.g. Fig. 4A.  Liss teaches asking interview questions based on the candidates experience, e.g. ¶[0036] and Fig. 2, which was retrieved using web crawlers, ¶[0033].  One of ordinary skill would have combined the questions based on previous answers of Wu with the questions based on candidate experience of Liss to further personalize the questions to in an interview to the candidate (i.e. ensure the questions being asked are relevant to the candidate).
Regarding claim 5, the combination of Wu and Arslan teaches all the limitations of claim 1 and does not explicitly teach but Liss does teach:
wherein the plurality of sources comprises at least one of an uploaded resume (retrieves candidate resumes, ¶[0033] and Fig. 2).
and an uploaded curriculum vitae of the candidate (Please note, Examiner finds that the limitations specifying the candidate information being a CV does not substantially further limit the scope of the claim because merely labeling the information does not patentably distinguish the claimed invention, see MPEP 2111.05.  That is, Examiner finds no patentable distinction between extracting information from a resume and extracting information from a CV because both documents would include natural language descriptions of an individual's work history, education, etc.  Thus, Examiner finds no patentable distinction between a resume and a CV and further finds Liss teaches all the limitations of claim 5).
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the web crawlers of Liss because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Wu teaches generating questions based on previous answers, e.g. Fig. 4A.  Liss teaches asking interview questions based on the candidates experience, e.g. ¶[0036] and Fig. 2, which was retrieved using web crawlers, ¶[0033].  One of ordinary skill would have combined the questions based on previous answers of Wu with the questions based on candidate experience of Liss to further personalize the questions to in an interview to the candidate (i.e. ensure the questions being asked are relevant to the candidate).
Regarding claim 6, the combination of Wu, Arslan, and Liss teaches all the limitations of claim 5 and Liss further teaches:
wherein, in analyzing the information regarding the candidate, the at least one processing platform is configured to cross-reference experience descriptions from different entities in at least one of the uploaded resume and the uploaded curriculum vitae (retrieves skill questions from question database that correspond to the resume, ¶[0035] and Fig. 2.  Please note, this is within the scope of 'cross-referencing' because Liss is cross-referencing the information in the resume against the question database).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the web crawlers of Liss because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Wu teaches generating questions based on previous answers, e.g. Fig. 4A.  Liss teaches asking interview questions based on the candidates experience, e.g. ¶[0036] and Fig. 2, which was retrieved using web crawlers, ¶[0033].  One of ordinary skill would have combined the questions based on previous answers of Wu with the questions based on candidate experience of Liss to further personalize the questions to in an interview to the candidate (i.e. ensure the questions being asked are relevant to the candidate).
Regarding claim 9, the combination of Wu and Arslan teaches all the limitations of claim 8 and does not teach but Liss does teach:
wherein the data from the knowledge base comprises data identifying one or more expertise areas of the user (skills library includes defined skills, e.g. ¶[0017], which correspond to the candidate's resume, ¶[0035] and Fig. 2).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the web crawlers of Liss because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Wu teaches generating questions based on previous answers, e.g. Fig. 4A.  Liss teaches asking interview questions based on the candidates experience, e.g. ¶[0036] and Fig. 2, which was retrieved using web crawlers, ¶[0033].  One of ordinary skill would have combined the questions based on previous answers of Wu with the questions based on candidate experience of Liss to further personalize the questions to in an interview to the candidate (i.e. ensure the questions being asked are relevant to the candidate).
Regarding claim 10, the combination of Wu, Arslan and Liss teaches all the limitations of claim 8 and the combination of Wu and Liss does not explicitly teach:
wherein the data from the knowledge base comprises a plurality of flags corresponding to a plurality of topics to avoid for the plurality of questions. 
Nevertheless, it would have been obvious, at the time of filing, to one of ordinary skill in the that the combination of Wu, Arslan and Liss teaches flags corresponding to topics to avoid because it is proper to take into account not only specific teachings of a reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom, see MPEP 2144.01.  Liss teaches asking candidates questions based on their resume, e.g. ¶[0035] and Fig. 2  One skilled in the art would understand that asking questions relevant to a candidates resume would also teach avoiding questions that are irrelevant to a candidate's resume (i.e. not asking irrelevant questions).  That is, asking questions based on a candidates resume leads an interviewer to avoid asking questions not based on a candidate's resume.
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the web crawlers of Liss because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is, Wu teaches generating questions based on previous answers, e.g. Fig. 4A.  Liss teaches asking interview questions based on the candidates experience, e.g. ¶[0036] and Fig. 2, which was retrieved using web crawlers, ¶[0033].  One of ordinary skill would have combined the questions based on previous answers of Wu with the questions based on candidate experience of Liss to further personalize the questions to in an interview to the candidate (i.e. ensure the questions being asked are relevant to the candidate).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Arslan in view of Shen, Ying, et al. "Knowledge-aware attentive neural network for ranking question answer pairs." The 41st International ACM SIGIR Conference on Research & Development in Information Retrieval. 2018, herein referred to as "Shen".
Regarding claim 7, the combination of Wu and Arslan teaches all the limitations of claim 1 and does not teach but Shen does teach:
wherein the one or more machine learning models comprise a duo-directional attentive memory network (Knowledge-aware Attentive Bidirectional Long Short-Term Memory (KABLSTM) for question answering, e.g. Abstract pg. 901).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with the KABLSTM of Shen because Shen explicitly teaches using KABLSTM for question answering is more effective at noticing crucial information between questions and answers than the current attention mechanism, Conclusion, pg. 904; see also MPEP 2143.I.G.

Claims 11, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu and Arslan in view of Carpenter et al, US Pub. No. 2018/0336528, herein referred to as "Carpenter".
Regarding claim 11, the combination of Wu and Arslan teaches all the limitations of claim 8 and further teaches:
wherein said at least one processing platform is further configured to generate at least a second plurality of questions for one or more additional candidates (provides candidates with questions, ¶[0166], based on analysis of their answers, ¶¶[0161]-[0162] and Fig. 4A; see also e.g. ¶[0123] discussing interviewing other candidates)
and dynamically update the knowledge base with the at least a second plurality of questions generated and answers (updates questions and answers, e.g. ¶¶[0069], [0132]).  
However the combination of Wu and Arslan does not teach but Carpenter does teach:
answers to the at least a second plurality of questions provided by the one or more additional candidates (stores responses to interview from candidates, ¶[0107] and Fig. 12).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with storing candidate responses as taught by Carpenter because Carpenter suggests storing the responses so a recruiter can access or filter the responses or so the responses can be used as training data in machine learning and natural language programming, ¶[0107]; see also MPEP 2143.I.G 

Regarding claim 17, Wu teaches all the limitations of claim 16 and further teaches:
the plurality of questions for the candidate are generated based on data from a knowledge base (generates questions using knowledge sources like textbooks, articles, and/or coding websites, e.g. ¶¶[0133], [0140]); 
and the method further comprises generating at least a second plurality of questions for one or more additional candidates (provides candidates with questions, ¶[0166], based on analysis of their answers, ¶¶[0161]-[0162] and Fig. 4A; see also e.g. ¶[0123] discussing interviewing other candidates)
dynamically updating the knowledge base with the at least a second plurality of questions and answers (updates questions and answers, e.g. ¶¶[0069], [0132]). 
However the combination of Wu and Arslan does not teach but Carpenter does teach:
answers to the at least a second plurality of questions provided by the one or more additional candidates (stores responses to interview from candidates, ¶[0107] and Fig. 12).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with storing candidate responses as taught by Carpenter because Carpenter suggests storing the responses so a recruiter can access or filter the responses or so the responses can be used as training data in machine learning and natural language programming, ¶[0107]; see also MPEP 2143.I.G 

Regarding claim 20, Wu teaches all the limitations of claim 19 and further teaches:
to generate the plurality of questions for the candidate based on data from a knowledge base (generates questions using knowledge sources like textbooks, articles, and/or coding websites, e.g. ¶¶[0133], [0140]); 
to generate at least a second plurality of questions for one or more additional candidates (provides candidates with questions, ¶[0166], based on analysis of their answers, ¶¶[0161]-[0162] and Fig. 4A; see also e.g. ¶[0123] discussing interviewing other candidates)
and to dynamically update the knowledge base with the at least a second plurality of questions and answers  (updates questions and answers, e.g. ¶¶[0069], [0132]). 
However the combination of Wu and Arslan does not teach but Carpenter does teach:
answers to the at least a second plurality of questions provided by the one or more additional candidates (stores responses to interview from candidates, ¶[0107] and Fig. 12).  
Further, it would have been obvious at the time of filing to combine the automated interviewing of Wu and Arslan with storing candidate responses as taught by Carpenter because Carpenter suggests storing the responses so a recruiter can access or filter the responses or so the responses can be used as training data in machine learning and natural language programming, ¶[0107]; see also MPEP 2143.I.G 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                     

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629